DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 11/10/2021 is acknowledged on 3/09/2022.


Claim Rejections - 35 USC § 101

5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 34, and 36-38 stand rejected under 35 U.S.C. 101 because 
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 34, and 36-38 is/are directed to an abstract process without practical application in the form of calculating a difference value between the hands at one or more determined points of a predetermined activity, analyzing the one or more values and calculating at least one value of a efficiency parameter and displaying the efficiency parameter usable toward improvement at the predetermined activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sensors are used to measure data and computers are used for calculations both known in the art.  In claims 34, and 36-38 there is no transformation in this process other than a parameter being usable toward improvement at the predetermined activity which is indefinite.  For claims 34, and 36-38 nothing is changed but only a step of measuring, a step of calculating a difference and a step of calculating an efficiency parameter.  Measuring by sensors and calculating by computers are well known.  For a process to be patentable there needs to be a transformation of making something better.  The Examiner is of the opinion that to overcome this rejection, Applicant has to add a step in claim 34 like in claim 24 of definitively using the hand structure efficiency parameter for improvement of subject performance of the predetermined activity.  

As discussed above, claims 34 and 36-38 disclose the limitation “software process” that is directed to non-statutory subject matter, i.e. abstract idea. Examiner suggest that substituting that limitation with  - - A non-transitory computer readable medium/media comprising/having a software process ….- - could be considered to overcome the 101 rejection. See the explanation below: 

	“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  Kappos 1351 OG 212 (Feb. 23, 2010)

 ‘”Non-transitory” is not a requirement, but simply one option. 
Applicant can choose other ways to amend the claim in accordance with the original disclosure.
Not sufficient to just add “physical” or “tangible” -Nuijten’s ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).
Variations of the term “storage” do not necessarily limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals. In one example the disclosure of a US patent explicitly defines storage medium to include a carrier wave: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.

Claim Rejections - 35 USC § 103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 24, 26-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429). 
 	Kostuj (2014/0113262) a method of using a limb-only base golf swing as the most accurate and consistent reference base golf swing possible toward the further improvement of one’s base swing (Abstract) comprising: configuring a subject, the configuration absent any objects determined to limit substantially independent movements and/or positions of each hand during a predetermined activity in the form of a limb-only golf grip and swing (Figs. 6-11, 1, 4 [0094]); disposing at least one sensor about the hands of the subject in the form of a video camera (Fig. 1, [0062]), the at least one sensor in the form of a video configured for allowing substantially independent movements and/or positions of each hand (Figs. 6-11, 1, 4, [0062], Claims 2-3,5) and providing measurement data about each hand during the predetermined activity in the form of recorded video showing if there is an angle difference between the hands (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]), capturing sensor measurement data about each hand of the subject at one or more determined points of the predetermined activity in the form of recorded video [0062]; judging if the limb-only grip has not changed since past performances [0094], using the measurement data for performance and/or equipment fitting improvement of the subject (Fig. 25, Ref. No. 62, [0008], [0050], [0051], [0053], [0068], [0070], [0086], [0094], [0095]) or determining subject performance as satisfactory of the predetermined activity (Fig. 4, [0041], [0095], Claim 5), referencing a golf grip taken in a limb-only manner and the swing is performed and comparing it to a specimen of the swing that is to be emulated and upon comparing a determination is made regarding how to try to best develop the limb-only swing structure that is to emulate [0095], and the predetermined activity is a golf swing (Title, Figs. 6-11), and implementing a computer software process toward performing one or more steps of the method [0062].  
Kostuj (2014/0113262) lacks configuring a subject for determining at least one value of a hand structure efficiency parameter, calculating a value of the hand structure efficiency parameter at one or more points of captured data; using the one or more values toward improving subject performance of the hand structure efficiency parameter or determining subject performance of the hand structure efficiency parameter as satisfactory of the predetermined activity, referencing the at least one calculated value of the hand structure efficiency parameter against a predetermined hand structure efficiency parameter suggested value guideline for the predetermined activity toward determining whether subject performance needs improvement or is satisfactory.  
Kostuj (2009/0017429) discloses a method of reproducing the limb-only golf swing as accurately as possible (Abstract) in the form of as little angle difference between the hands when practicing a limb only swing (Figs. 1, 4, [0027], [0040]) with a step of fitting directly to swing performance as a first priority, changing any given parameter may affect any other parameter [0066].  In view of the method of Kostuj (2009/0017429) it would have been obvious to include in the method of Kostuj (2014/0113262) to not only evaluate if a condition exists as if there is an angle difference between the hands when practicing a limb only swing, but to what extend is this condition and as such treat this measurement as a parameter seeking a quantity of the angle difference able to be called the hand structure efficiency parameter, configuring a subject for determining at least one value of a hand structure efficiency parameter in the form of quantity of the angle difference, calculating a value of the hand structure efficiency parameter at one or more points of captured data in the form of the quantity of the angle difference; and using the one or more values toward improving subject performance of the hand structure efficiency parameter in the form of reducing the quantity of the angle difference if it exists or determining subject performance of the hand structure efficiency parameter as satisfactory of the predetermined activity if the angle difference does not exists, referencing the at least one calculated value of the hand structure efficiency parameter against a predetermined hand structure efficiency parameter suggested value guideline for the predetermined activity toward determining whether subject performance needs improvement or is satisfactory in order to accurately judge if the limb-only grip has changed since past performances and if so how much, to determine the amount or degree of changes a golfer needs to make to correct the golfer’s swing or proper hand orientation during the swing, and/or in order to rate the level of proficiency of a golfer for this skill in this predetermined activity.   

11. 	Claims 34 and 36-38 stand rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429) and Brekke (8,337,336). 
	Kostuj (2014/0113262) discloses a software process in the form of using computer-implementation and video resources [0053],  comprising: commencing with hand movement and/or position data as measured by at least one sensor device configured to be disposed about the hands in the form of recorded video (Fig. 1, [0062]) of the hands during a swing (Figs. 6-11, 1, 4 [0094]), allow substantially independent movements and/or positions of each hand in the form of a limb-only golf grip and swing (Figs. 6-11, 1, 4 [0094]), and provide measurement data in the form of recorded video about each hand (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]) absent any objects determined to limit substantially independent movements and/or positions of each hand during a predetermined activity in the form of a limb-only golf grip and swing (Figs. 6-11, 1, 4 [0094]); providing measurement data about each hand during the predetermined activity in the form of recorded video showing if there is an angle difference between the hands (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]), judging if the limb-only grip has not changed since past performances [0094], evaluating if a condition exists as if there is an angle difference between the hands when practicing a limb only swing at one or more determined points of the predetermined activity (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]); a computer-implemented comparison that analyze and display comparative data in a visual and mathematical manner ([0061], [0094]), and using a display component for visualizing hand movements and/or positions during one or more parts of the process ([0061], [0094]), recording, storing, and/or playing back the measured data toward processing and/or comparing over time [0062], and providing predetermined reference in the form of reference data of a more computer implemented nature or a textbook manual with unique specimen of a limb-only base golf grip and swing one might choose to emulate [0057].  
 	Kostuj (2014/0113262) lacks calculating a difference value between the hands at one or more determined points of the predetermined activity, analyzing the one or more values in a determined manner and calculating at least one value of a hand structure efficiency parameter; numerically displaying the at least one value of the hand structure efficiency parameter as a performance indicator usable toward improvement at the predetermined activity, providing predetermined reference matter as a discretionary guide toward whether hand structure efficiency parameter values need improvement or are satisfactory of the predetermined activity, and recording, storing, and/or playing back the data toward processing and/or comparing hand structure efficiency values over time
Kostuj (2009/0017429) discloses a method of reproducing the limb-only golf swing as accurately as possible (Abstract) in the form of as little angle difference between the hands when practicing a limb only swing (Figs. 1, 4, [0027], [0040]) with a step of fitting directly to swing performance as a first priority, changing any given parameter may affect any other parameter [0066].  In view of the method of Kostuj (2009/0017429) it would have been obvious to include in the method of Kostuj (2014/0113262) to not only evaluate if a condition exists as if there is an angle difference between the hands when practicing a limb only swing, but to what extend is this condition and as such treat this measurement as a value seeking a quantity of the angle difference by calculating a difference value between the hands at one or more determined points of the predetermined activity, and analyzing the one or more values in a determined manner in order to accurately judge if the limb-only grip has changed since past performances and if so how much by comparing values, to determine the amount or degree of changes a golfer needs to make to correct the golfer’s swing or proper hand orientation during the swing, and/or in order to rate the level of proficiency of a golfer for this skill in this predetermined activity.   
 	Brekke discloses having measured parameters in the form of empirical data being normalized to simpler numbers (Fig. 9, Col. 3, Lns. 23-35).   In view of Brekke it would have been obvious to include in the method of Kostuj (2014/0113262) a step of calculating at least one normalization value from the value of the angle difference between the hands which is able to be called a hand structure efficiency parameter for the subject for the predetermined activity, numerically displaying the at least one value of the hand structure efficiency parameter as a performance indicator usable toward improvement at the predetermined activity, providing predetermined reference matter as a discretionary guide toward whether hand structure efficiency parameter values need improvement or are satisfactory of the predetermined activity, and recording, storing, and/or playing back the data toward processing and/or comparing hand structure efficiency values over time in order to have a much simpler unit and quantity to consider, read, remember, compare and try to improve on when analyzing the inaccuracy of the grip of a golfer.   

12. 	Claims 29 and 31-33 stand rejected under 35 U.S.C. 103 as being unpatentable over Kostuj (2014/0113262) in view of Kostuj (2009/0017429) and Brekke (8,337,336). 
	Kostuj (2014/0113262) discloses a system in the form of a computer and a video device [0062] comprising: at least one sensor device configured to be disposed about the hands in the form of recorded video (Fig. 1, [0062]) of the hands during a swing (Figs. 6-11, 1, 4 [0094]), allow substantially independent movements and/or positions of each hand in the form of a limb-only golf grip and swing (Figs. 6-11, 1, 4 [0094]), and provide measurement data about each hand in the form of video during a predetermined activity (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]); at least one software component configured for inputting said data from the sensor device configuration [0053], providing measurement data about each hand during the predetermined activity in the form of recorded video showing if there is an angle difference between the hands (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]), judging if the limb-only grip has not changed since past performances [0094], evaluating if a condition exists as if there is an angle difference between the hands when practicing a limb only swing at one or more determined points of the predetermined activity (Figs. 1,4, [0029], [0030], [0037], [0041], [0062]), a system of providing predetermined reference in the form of reference data of a more computer implemented nature or a textbook manual with unique specimen of a limb-only base golf grip and swing one might choose to emulate [0057], a system having a display component for visualizing hand movements and/or positions during one or more parts of the process ([0061], [0094]), and a system of recording, storing, and/or playing back the measured data toward processing and/or comparing over time [0062]. 
  	Kostuj (2014/0113262) lacks a system calculating a difference value between the hands at one or more determined points of the predetermined activity, analyzing the one or more values in a determined manner and calculating at least one value of a hand structure efficiency parameter, numerically displaying the at least one value of the hand structure efficiency parameter as a performance indicator usable toward improvement at the predetermined activity, predetermined reference matter as a discretionary guide toward whether hand structure efficiency parameter values need improvement or are satisfactory of the predetermined activity, and recording, storing, and/or playback components for processing and/or comparing hand structure efficiency values over time.  
Kostuj (2009/0017429) discloses a system in the form of a computer with hardware and/or software means added with video image for a swing performance specimen [0053] for use of reproducing the limb-only golf swing as accurately as possible (Abstract) in the form of as little angle difference between the hands when practicing a limb only swing (Figs. 1, 4, [0027], [0040]) with a system used for fitting directly to swing performance as a first priority with changing any given parameter may affect any other parameter [0066].  In view of the system of Kostuj (2009/0017429) it would have been obvious to include in the system of Kostuj (2014/0113262) to not only evaluate if a condition exists as if there is an angle difference between the hands when practicing a limb only swing, but to what extend is this condition and as such treat this measurement as a value seeking a quantity of the angle difference by calculating a difference value between the hands at one or more determined points of the predetermined activity, and analyzing the one or more values in a determined manner in order to accurately judge if the limb-only grip has changed since past performances and if so how much by comparing values, to determine the amount or degree of changes a golfer needs to make to correct the golfer’s swing or proper hand orientation during the swing, and/or in order to rate the level of proficiency of a golfer for this skill in this predetermined activity.   
 	Brekke discloses having measured parameters in the form of empirical data being normalized to simpler numbers (Fig. 9, Col. 3, Lns. 23-35).   In view of Brekke it would have been obvious to include in the system of Kostuj (2014/0113262) calculating at least one normalization value from the value of the angle difference between the hands which is able to be called a hand structure efficiency parameter for the subject for the predetermined activity, numerically displaying the at least one value of the hand structure efficiency parameter as a performance indicator usable toward improvement at the predetermined activity, providing predetermined reference matter as a discretionary guide toward whether hand structure efficiency parameter values need improvement or are satisfactory of the predetermined activity, and recording, storing, and/or playing back the data toward processing and/or comparing hand structure efficiency values over time in order to have a much simpler unit and quantity to consider, read, remember, compare and try to improve on when analyzing the inaccuracy of the grip of a golfer.   

Response to Arguments
Amendment to the specification by including cross-references is acknowledged and the objection of the specification is withdrawn.
 	
Regarding the argument about 101, the claims as discussed above, examiner 
suggests that substituting the preamble limitation “a software process”  with  - - A non-transitory computer readable medium/media comprising/having a software process ….- - could be considered to overcome the 101 rejection. 
	“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  Kappos 1351 OG 212 (Feb. 23, 2010)
 ‘”Non-transitory” is not a requirement, but simply one option. 
•	Applicant can choose other ways to amend the claim in accordance with the original disclosure.
•	Not sufficient to just add “physical” or “tangible” -Nuijten’s ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).
•	Variations of the term “storage” do not necessarily limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals. In one example the disclosure of a US patent explicitly defines storage medium to include a carrier wave: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.
Amendment to claims 33 and 38 to overcome the 112 issue is acknowledged and the rejections is withdrawn.

	Applicant’s argument that the references used to reject the claims are applicant’s own inventions and that the examiner misunderstands what the inventions comprise is not found to be persuasive and the previous argument responses of the previous examiner regarding the art rejection stands. See the “Response to Arguments” section examiner provided in 11/10/2021 office action.

Applicant’s argument that his instant invention is only focused on the hands but no other parts of the body is acknowledged but not found persuasive because the Kostuj reference (2018/0104561) discloses the hands and the sensors as the focus in Figure 5 of the reference. Claim 1 of this reference also discloses a method “comprising: simultaneously measuring values of a predetermined parameter independently about each hand at one or more points of a swing made by a performed, the swing performed without the use of any device that can aid in unifying the hands at any point of the swing; analyzing at least one point of the swing, comparing the measured values of the predetermined parameter about each hand of the performer; and calculating a value of a determined parameter that indicates an efficiency of the performer's grip hand structure.”
Applicant argues that the Kostuj (2014/0113262) and Kostuj (2009/0017429) fails to teach angle measuring about each hand individually was disclosed or anticipated in the prior arts used is not found to be persuasive. Clearly claims 2-3, 6 and 8 of the Kostuj (2018/0104561) disclose that angle measurement between the two hands. 

Applicant’s request for the examiner to reverse the claim rejections and applicants willingness to take suggestion is noted. However, the examiner believes the art rejections stand and she does not find any allowable subject matter that she could incorporate in the claims to put them in condition for allowance.

 
Conclusion
        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                        
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINI F LEGESSE/Primary Examiner, Art Unit 3711